Citation Nr: 1804559	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  15-00 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disorder, to include lumbar spondylosis, lumbar degenerative disc disease, and lumbar stenosis.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Sopko, Counsel



INTRODUCTION

The Veteran had active service from June 1972 to June 1975.

This matter came before the Board of Veterans' Appeals (Board) from a February 2014 decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran injured his back while playing football in March 1974.  He contends this injury caused his present low back disorder.

VA examined him for compensation purposes in January 2014.  The examiner cited a March 31, 2009 VA treatment record in which the Veteran described being diagnosed with "tendonitis" in 1996.  This 1996 record does not appear in the claims file.  

Additionally, in a December 2014 statement, the Veteran notes that, at some point subsequent to service separation, he went to a "civilian doctor," who referred him to "a radiologist."  These records also do not appear in the claims file.

Remand is warranted to attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to submit a) all treatment records related to his 1996 diagnosis of "tendonitis" as cited above, and b) all treatment records from the "civilian doctor" and/or "radiologist" he identified in his December 2014 statement or to submit a records release form for each provider so VA can attempt to obtain these records.  

2. Allow the Veteran 30 days to submit the records or the records release forms.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




